Exhibit 10.4

 

FOR RELEASE AT 4:15 PM ET

AUGUST 29, 2005

     

For more information, contact:

Thomas F. Rose

Chief Financial Officer

       

Wendy Crites Wacker, APR

Corporate Communications

Phone (386) 418-8888

 

REGENERATION TECHNOLOGIES, INC. CLOSES ON PRIVATE PLACEMENT OF 2.8 MILLION
SHARES

 

ALACHUA, Fla. (August 29, 2005) – Regeneration Technologies, Inc. (RTI) (Nasdaq:
RTIX), the Florida-based processor of orthopedic, cardiovascular and other
biologic implants, today announced that it has completed a private placement of
its common stock with a group of accredited investors. Pacific Growth Equities,
LLC acted as the placement agent for the financing.

 

RTI sold 2.8 million shares of common stock at $8.55 per share to the accredited
investors, for an aggregate purchase price of approximately $23.9 million. The
net proceeds are estimated to be $22.2 million. The proceeds from the financing
will be used for general working capital purposes.

 

The shares of common stock sold to the investors were not registered under the
Securities Act of 1933 and may not be offered or sold in the United States,
except pursuant to the effectiveness of a registration statement or an
applicable exemption from the registration requirements of the Securities Act.
RTI has agreed to file a registration statement in the next 30 days covering
resales of these shares by the investors.

 

This press release shall not constitute an offer to sell or the solicitation of
an offer to buy the common stock.

 

About Regeneration Technologies, Inc.

 

RTI processes allograft and xenograft tissue into shaped implants for use in
orthopedic, cardiovascular and other surgeries with a commitment to science,
safety and innovation.



--------------------------------------------------------------------------------

RTI also holds the patents on BioCleanse®, the only proven tissue sterilization
process validated to eliminate viruses, bacteria, fungi and spores from tissue
without impacting the structural or biomechanical integrity of the tissue. The
company has distributed more than 600,000 allograft implants sterilized with the
BioCleanse process with zero incidence of infection. RTI is accredited by the
American Association of Tissue Banks and was named a 2004 Technology Pioneer by
the World Economic Forum.

 

Except for historical information, any statements made in this press release
about the company’s anticipated financial results, future operational results,
regulatory approvals or changes to the company’s agreements with its
distributors are forward-looking statements subject to risks and uncertainties,
such as those described in the company’s public filings on file with the
Securities and Exchange Commission. Actual results may differ materially from
anticipated results reflected in these forward-looking statements. Copies of the
company’s SEC filings may be obtained by contacting the company or the SEC or by
visiting RTI’s web site at www.rtix.com or the SEC’s web site at www.sec.gov.

 

###